Exhibit 10.12

EVERYWARE, INC.

 

 

SALE OF THE COMPANY BONUS PLAN

 

 

ARTICLE I

PURPOSE OF THE PLAN

This plan shall be known as the EveryWare, Inc. Sale Bonus Plan (the “Plan”) and
shall be effective as of March 23, 2012, which is the date of the Plan’s
adoption by the Board and the effective date of the merger (the “Merger”) of
Anchor Holdings, Inc. (“Anchor”) with and into EveryWare, Inc., a Delaware
corporation (the “Company”), (the “Effective Date”). The purpose of the Plan is
to enable the Company to retain in its employ persons of high competence by
providing participating employees with an opportunity to receive additional
compensation in connection with a potential Sale of the Company.

ARTICLE II

DEFINITIONS

For purposes of the Plan, capitalized terms used herein that are not otherwise
defined shall have the meanings set forth below:

2.1 “Affiliate” of any Person means any other Person, directly or indirectly
controlling, controlled by or under common control with such Person.

2.2 “Award” means an award granted under the Plan entitling a Participant to
receive a portion of the Bonus Pool based on the Participant’s Award Percentage.
Awards under the Plan will be granted pursuant to a written Award notice, a form
of which is attached hereto as Exhibit A (each, an “Award Notice”).

2.3 “Award Percentage” means the percentage of the Bonus Pool to which a
Participant will be entitled pursuant to the grant of an Award under the Plan.
Award Percentages may be denominated in fractional percentages; provided that in
no event may the aggregate Award Percentages for all outstanding Awards under
the Plan at any given time exceed one hundred percent (100%).

2.4 “Board” means the Board of Directors of the Company.

2.5 “Bonus Amount” means the amount payable to a Participant under the Plan
based on the applicable Award Percentage under an Award and the amount of the
Bonus Pool.

 

1



--------------------------------------------------------------------------------

2.6 “Bonus Pool” means an amount equal to:

(a) $403,568 if the Fund I Inflows are at least $60,000,000 and less than
$75,000,000;

(b) $1,071,268 if the Fund I Inflows are at least $75,000,000 and less than
$90,000,000;

(c) $1,995,923 if the Fund I Inflows are at least $90,000,000 and less than
$105,000,000;

(d) $3,170,611 if the Fund I Inflows are at least $105,000,000 and less than
$120,000,000; and

(e) $4,588,659 if the Fund I Inflows are at least $120,000,000 or more.

Any portion of the Bonus Pool that is not allocated to outstanding Awards under
the Plan as a result of the aggregate Award Percentages for all outstanding
Awards at the time of consummation of a Sale of the Company being less than one
hundred percent (100%) shall be canceled and extinguished as of the consummation
of such Sale of the Company and retained by the Company for general corporate
purposes.

2.7 “Code Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended, and the treasury regulations and other official guidance promulgated
thereunder.

2.8 “Committee” means the Plan’s administrative committee consisting at all
times of two (2) or more individuals appointed by the Board from time to time;
provided that if no such committee exists, the “Committee” means the Board.

2.9 “Company” shall have the meaning set forth in ARTICLE I hereof.

2.10 “Effective Date” shall have the meaning set forth in ARTICLE I hereof.

2.11 “Fund I” means Monomoy Capital Partners, L.P., MCP Supplemental Fund, L.P.,
and Monomoy Executive Co-Investment Fund, L.P.

2.12 “Fund II” means Monomoy Capital Partners II, L.P. and MCP Supplemental Fund
II, L.P.

2.13 “Fund I Inflows” means, without duplication, the aggregate dollar amount of
all cash payments (including dividends but excluding debt repayments, management
or other fees and any expense reimbursements) and any other property received by
Fund I (or any transferee of Fund I in respect of equity securities of the
Company so transferred) on or after the Effective Date with respect to or in
exchange for equity securities (including securities which are convertible into
equity securities) of the Company (whether such payments are received from the
Company or any third party). For purposes of this definition, any cash proceeds
or other property that are deposited into an escrow account or that are held
back by the purchaser in a Sale of the Company for distribution upon the
occurrence of any event or the satisfaction of certain conditions following the
Sale of the Company shall be disregarded in measuring any Fund I Inflows until
such time as such amounts are absolutely and unconditionally released to and

 

2



--------------------------------------------------------------------------------

received by the selling equityholders of the Company. For purposes of this
definition of Fund I Inflows the value of any non-cash consideration received by
Fund I (or any transferee of Fund I in respect of equity securities of the
Company so transferred) shall be equal to the fair market value of such
consideration as determined by the Committee in its reasonable discretion, after
applying a 15% discount to such determination.

2.14 “Participant” means any employee of the Company or its Subsidiaries who is
selected to participate in the Plan in accordance with Article IV hereof.

2.15 “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.

2.16 “Plan” shall have the meaning set forth in Article I hereof.

2.17 “Sale of the Company” means any transaction or series of related
transactions pursuant to which any person(s) or entity(ies) (other than Fund I
or Fund II (including any Affiliate of Fund I or Fund II)) in the aggregate
acquire(s) (i) capital stock of the Company possessing the voting power (other
than voting rights accruing only in the event of a default, breach or event of
noncompliance) to elect a majority of the Company’s board of directors (whether
by merger, consolidation, reorganization, combination, sale or transfer of the
Company’s capital stock, shareholder or voting agreement, proxy, power of
attorney or otherwise) or (ii) all or substantially all of the Company’s assets
determined on a consolidated basis.

2.18 “Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
any Person or one or more Subsidiaries of that Person or a combination thereof.
For purposes hereof, a Person or Persons shall be deemed to have a majority
ownership interest in a limited liability company, partnership, association or
other business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control the managing director or general partner
of such limited liability company, partnership, association or other business
entity.

ARTICLE III

ADMINISTRATION

3.1 General. The Plan shall be administered by the Committee. Subject to the
provisions of the Plan, the Committee shall be authorized to (a) select
Participants, (b) determine the Award Percentage applicable to Awards,
(c) determine (in accordance with the terms of the

 

3



--------------------------------------------------------------------------------

Plan and any applicable Award Notice) the Bonus Amounts payable pursuant to
Awards based on the Fund I Inflows in connection with a Sale of the Company,
(d) determine (in accordance with the terms of the Plan and any applicable Award
Notice) the conditions and restrictions, if any, subject to which the payment of
Bonus Amounts pursuant to Awards will be made, (e) certify that the conditions
and restrictions applicable to the payment of Bonus Amounts pursuant to an Award
have been met, (f) interpret the Plan, and (g) adopt, amend, or rescind such
rules and regulations, and make such other determinations, for carrying out the
Plan as it may reasonably deem appropriate. Decisions of the Committee on all
matters relating to the Plan shall be in the Committee’s reasonable good faith
discretion and shall be conclusive and binding upon the Participants, the
Company and all other Persons to whom rights to receive payments hereunder have
been transferred in accordance with Section 5.2 hereof. The validity,
construction, and effect of the Plan and the rules and regulations relating to
the Plan shall be determined in accordance with applicable federal and state
laws, rules and regulations promulgated pursuant thereto.

3.2 Plan Expenses. The expenses of the Plan shall be borne by the Company.

3.3 Unfunded Arrangement. The Company shall not be required to establish any
special or separate fund or make any other segregation of assets to assume the
payment of any amount under the Plan. The Plan shall be “unfunded” for all
purposes and Awards hereunder shall be paid out of the general assets of the
Company as and when the Awards are payable under the Plan. All Participants
shall be solely unsecured general creditors of the Company. If the Company
decides in its sole discretion to establish any advance accrued reserve on its
books against the future expense of the Awards payable hereunder, or if the
Company decides in its sole discretion to fund a trust from which Plan benefits
may be paid from time to time, such reserve or trust shall not under any
circumstance be deemed to be an asset of the Plan.

3.4 Delegation. The Committee may, to the extent permissible by applicable law,
delegate any of its authority hereunder to such Persons as it deems appropriate.

3.5 Accounts and Records. The Committee shall maintain such accounts and records
regarding the fiscal and other transactions of the Plan and such other data as
may be required to carry out its functions under the Plan and to comply with all
applicable laws.

3.6 Retention of Professional Assistance. The Committee may employ such legal
counsel, accountants and other Persons as may be required in carrying out its
duties in connection with the Plan.

ARTICLE IV

PARTICIPATION; GRANT AND PAYMENT OF AWARDS

4.1 Participation. Awards are hereby granted under the Plan to those Persons
named in Exhibit B hereto (the “Initial Participants”), making such Persons
participants in the Plan; and such Participants’ Awards and Award Percentages
are also set forth in Exhibit B hereto. Participation in the Plan shall be
limited to those Participants selected by the Committee from time to time, and
no employee of the Company shall have any right to be selected as a

 

4



--------------------------------------------------------------------------------

Participant. Nothing in the Plan shall interfere with or limit in any way any
right of the Company or any of its Subsidiaries to terminate any Participant’s
employment at any time and for any reason (or no reason), nor confer upon any
Participant any right to continued service with the Company or any of its
Subsidiaries for any period of time or to continue such Participant’s present
(or any other) rate of compensation. No Participant who is granted an Award
under the Plan shall have any right to a grant of future Awards under the Plan.
By accepting any payment under the Plan, each Participant and each Person
claiming under or through such Participant shall be conclusively deemed to have
indicated such Person’s acceptance and ratification of, and consent to, any
action taken under the Plan by the Company or the Committee. Subject to the
terms and conditions of the Plan, determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such individuals are similarly situated.

4.2 Grant of Awards. The Committee shall determine the Participants (other than
the Initial Participants) to whom Awards under the Plan are granted. Awards
granted under the Plan shall contain an Award Percentage and shall represent the
right to receive a Bonus Amount. The Committee may impose such vesting or other
restrictions in an Award Notice on an Award granted under the Plan as it
determines in its sole discretion.

4.3 Determination of Bonus Pool; Time and Form of Payment of Bonus Amounts. The
amount of the Bonus Pool shall be determined by the Committee on or as soon as
administratively practicable following a Sale of the Company. Subject to the
provisions of Sections 4.4 and 4.5 hereof and the satisfaction of any vesting
condition imposed by the Committee on an Award at the time of grant or, if
agreed to by the affected Participant, thereafter, each Bonus Amount that
becomes payable in respect of an Award hereunder shall be paid to the
Participant in cash in a single, lump-sum as soon as administratively
practicable following the consummation of a Sale of the Company (but in no event
later than thirty (30) days following the consummation of a Sale of the
Company); provided, however, that in the event that the Fund I Inflows increase
due to the release of any cash proceeds that are deposited into an escrow
account or that are subject to being held back by the purchaser of the Company
for distribution upon the occurrence of any event or the satisfaction of certain
conditions following the Sale of the Company, as described in the final sentence
of the definition of “Fund I Inflows” herein (such increase referred to herein
as a “Subsequent Increase”), and the Subsequent Increase increases the Fund I
Inflows such that a larger Bonus Pool would be payable, then any Participant who
has remained continuously employed with the Company or any of its Subsidiaries
until the time of such Subsequent Increase shall be paid, within sixty (60) days
following the Subsequent Increase, an additional Bonus Amount equal to the
product of (x) such Participant’s Award Percentage and (y) the increase in the
Bonus Pool that resulted from the Subsequent Increase. Upon acceptance of
payment of any Bonus Amount in respect of any Award hereunder, the Participant
shall be deemed, absent manifest error or bad faith by the Committee, to have
(i) accepted all aspects of the calculation of the Bonus Pool with respect to
the applicable Bonus Amount, and (ii) unconditionally released and discharged
the Company and any and all of the Company’s partners, Subsidiaries, Affiliates,
successors and assigns and any and all of its and their past and present
officers, directors, managers, partners, agents, employees and representatives
from any and all claims in connection with, or in any manner related to or
arising under, the Plan with respect to such Bonus Amount, including the
determination of such Bonus Amount and any other matter associated therewith.

 

5



--------------------------------------------------------------------------------

4.4 Employment Requirement. Unless otherwise determined by the Committee in its
sole discretion, payment of any Bonus Amount in respect of any Award hereunder
shall be conditioned upon the Participant’s continued employment with the
Company or its Subsidiaries through the date of the consummation of a Sale of
the Company (and through the date of payment of any portion of the Bonus Amount
payable after the date of consummation of such Sale of the Company, to the
extent any portion of the Bonus Amount becomes payable after the date of such
Sale of the Company). Unless otherwise determined by the Committee in its sole
discretion, a Participant shall not be entitled to the payment of any Bonus
Amount in respect of an Award hereunder in the event of such Participant’s
termination of employment at any time or for any reason (or no reason) prior to
the date of consummation of a Sale of the Company, and all of a Participant’s
Awards granted under the Plan shall be forfeited automatically upon such
Participant’s termination of employment at any time or for any reason (or no
reason).

4.5 Restrictive Covenants. In partial consideration for the grant of an Award
under the Plan, a Participant’s rights with respect to the payment of any Bonus
Amount under the Plan shall be subject to the Participant’s compliance with any
non-competition, non-solicitation or other restrictive covenants that may be
contained in any employment agreement, restrictive covenants agreement or other
agreement between the Company and the Participant, whether entered into prior
to, on or following the Effective Date. If, at the time of enforcement of any
restrictive covenants described in this Section 4.5, a court shall hold that the
duration, scope, area or other restrictions stated in the applicable agreement
are unreasonable under circumstances then existing, such provisions shall be
enforceable to the maximum extent permissible under applicable law. In addition
to any means at law or equity available to enforce such restrictive covenants
(including, without limitation, injunctive relief), the Participant shall be
required upon a breach of any such restrictive covenant to forfeit the
Participant’s rights with respect to any Award hereunder.

ARTICLE V

MISCELLANEOUS

5.1 Successors. For purposes of the Plan, the Company shall include any and all
successors or assignees, whether direct or indirect, by purchase, merger,
consolidation or otherwise, to all or substantially all of the business or
assets of the Company and such successors and assignees shall perform the
Company’s obligations under the Plan, in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment had taken place. In the event that the surviving corporation in any
transaction to which the Company is a party is a subsidiary of another
corporation, the ultimate parent corporation of such surviving corporation shall
cause the surviving corporation to perform the obligations of the Company under
the Plan in the same manner and to the same extent that the Company would be
required to perform such obligations if no such succession or assignment had
taken place. In such event, the term “Company,” as used in the Plan, shall mean
the Company, as hereinbefore defined, and any successor or assignee (including
the ultimate parent corporation) to the business or assets thereof which by
reason hereof becomes bound by the terms and provisions of the Plan. No rights
under the Plan shall be assignable by the Participant or subject to any pledge
or encumbrance of any nature.

 

6



--------------------------------------------------------------------------------

5.2 Nontransferability. No Award or right to receive payment under the Plan may
be transferred other than by will or the laws of descent and distribution. Any
transfer or attempted transfer of an Award or a right to receive payment under
the Plan contrary to this Section 5.2 shall be void. In the event of an
attempted transfer by a Participant of an Award or a right to receive payment
pursuant to the Plan contrary to this Section 5.2 hereof, the Committee may in
its sole discretion terminate such Award or right.

5.3 Withholding Taxes. The Company or any of its Subsidiaries shall be entitled,
if necessary or desirable, to withhold from any amount due and payable by the
Company to any Participant (or secure payment from such Participant in lieu of
withholding) the amount of any withholding or other tax due from the Company
with respect to any amount payable to such Participant under the Plan.

5.4 Amendment and Termination of the Plan. The Board reserves the right to amend
or terminate, in whole or in part, any or all of the provisions of the Plan by
action of the Board (or a duly authorized committee thereof) at any time,
provided that in no event shall any amendment or termination adversely affect in
any material respect the rights of Participants hereunder without the prior
written consent of those Participants holding in excess of 50% of the Award
Percentages; provided further, that, no such amendment may affect any rights
granted specifically to a Participant pursuant to an Award Notice without such
Participant’s prior written consent. This Plan, together with all exhibits and
annexes hereto and any Award Notice granted pursuant to the Plan, sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes any and all prior agreements or understandings
between a Participant and the Company with respect to the subject matter hereof.

5.5 Severability. The provisions of the Plan shall be deemed severable. The
invalidity or unenforceability of any provision of the Plan in any jurisdiction
shall not affect the validity, legality or enforceability of the remainder of
the Plan in such jurisdiction or the validity, legality or enforceability of any
provision of the Plan in any other jurisdiction, it being intended that all
provisions of the Plan shall be enforceable to the fullest extent permitted by
applicable law.

5.6 Titles and Headings. The headings and titles used in the Plan are for
reference purposes only and shall not affect in any way the meaning or
interpretation of the Plan.

5.7 Validity of Signatures. Signatures on any Award Notice which are transmitted
by facsimile or electronic mail shall be valid for all purposes.

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Plan or any Award shall be governed by the
internal law of the State of Delaware without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Delaware or any
other jurisdictions) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Any suit, action or proceeding
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby shall be
brought in the United States District Court for the Delaware District or any
Delaware State court sitting in New Castle County, Delaware, and each of the
parties hereby consents to the personal jurisdiction of such courts (and

 

7



--------------------------------------------------------------------------------

of the appropriate appellate courts therefrom) and to service of process upon
them in accordance with the rules and statutes governing service of process in
any such suit, action or proceeding and irrevocably waives, to the fullest
extent permitted by law, any objection that it may now or hereafter have to the
laying of the venue of any such suit, action or proceeding in any such court or
that any such suit, action or proceeding that is brought in any such court has
been brought in an inconvenient form. EACH PARTICIPANT HEREBY IRREVOCABLY WAIVES
ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN CONNECTION WITH THE PLAN OR ANY AWARD
OR ANY DISPUTE OR CONTROVERSY HEREUNDER OR THEREUNDER.

5.9 No Obligation; Company Discretion. No provision of the Plan or any Award
granted hereunder shall be interpreted to impose an obligation on the Company to
accept, agree to or otherwise enter into any proposed or potential Sale of the
Company. The decision to enter into (or to reject) a proposed transaction to
consummate a Sale of the Company, and all terms and conditions of such
transaction, including the amount, timing and form of consideration to be
provided in connection therewith, shall be within the sole and absolute
discretion of the Company.

5.10 No Acquired Rights. All Awards under the Plan are made at the Plan
Committee’s discretion. The Company or the Committee assumes no obligation to a
Participant under this Plan with respect to any doctrine or principle of
acquired rights or similar concept. Awards under the Plan are special incentives
and shall not be taken into account in computing the amount of salary or
compensation for purposes of determining any bonus, incentive, pension,
retirement, death or other benefit under any other bonus, incentive, pension,
retirement, insurance or other employee benefit plan of the Company, unless such
plan or agreement expressly provides otherwise.

5.11 Code Section 409A. The Plan is intended to be exempt from, the requirements
of Code Section 409A. Accordingly, the Company reserves the right to amend the
provisions of the Plan at any time and in any manner without the consent of
Participants solely to be exempt from the requirements of Code Section 409A and
to avoid the imposition of the additional tax, interest or income inclusion
under Code Section 409A on any payment to be made hereunder while preserving, to
the maximum extent possible, the intended economic result of the Award of any
affected Participant. Whenever a payment under the Plan specifies a payment
period with reference to a number of days, the actual date of payment within the
specified period shall be within the reasonable discretion of the Company.
Notwithstanding the foregoing, in no event whatsoever shall the Company be
liable for any additional tax, interest, income inclusion or other penalty that
may be imposed on a Participant by Code Section 409A or for damages for failing
to comply with Code Section 409A.

* * * * *

 

8



--------------------------------------------------------------------------------

EXHIBIT A

EVERYWARE, INC.

 

 

SALE OF THE COMPANY BONUS PLAN

 

 

AWARD NOTICE

[Insert Name of Participant]

[Insert Address]

[Insert City, State, Zip Code]

Dear [Insert Name of Participant]:

The purpose of this award notice (this “Award Notice”) is to inform you that you
have been granted an award (the “Award”) under the EveryWare, Inc. (the
“Company”) Sale Bonus Plan (the “Plan”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto under the Plan. The Award
Percentage for the Award is [Insert Award Percentage]%. The payment of any Bonus
Amount in respect of the Award will be subject in all respects to your continued
employment with the Company or its Subsidiaries on the date of consummation of a
Sale of the Company (as defined in the Plan) and the date of payment of any
portion of the Bonus Amount payable after the date of consummation of such Sale
of the Company, to the extent any portion of the Bonus Amount becomes payable
after the date of such Sale of the Company due to a Subsequent Increase. This
Award Notice and the Award hereunder are subject in all respects to the terms
and conditions of the Plan. If and to the extent that this Award Notice
conflicts or is inconsistent with the terms and conditions of the Plan, the Plan
shall govern and control. The Plan and this Award Notice contain the entire
understanding between you and the Company with respect to the subject matter
hereof, and supersede any and all prior agreements between you and the Company
with respect thereto.

* * * * *

 

A-1



--------------------------------------------------------------------------------

EVERYWARE, INC. By:  

 

Name:  

 

Title:  

 

ACKNOWLEDGEMENT

I hereby acknowledge that (i) I have received and reviewed a copy of the Plan,
and (ii) this Award Notice, the Award and my participation in the Plan are
subject in all respects to the terms and conditions of the Plan.

 

 

    Dated:             , 2012 Participant’s Signature    

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

 

Participant

   Award
Percentage  

Mark Eichhorn

     19.27608 % 

Mark Hedstrom

     14.45706 % 

Bert Filice

     14.45706 % 

Dan Taylor

     19.34033 % 

Bob Ryder

     9.63804 % 

Dan Bender

     1.92761 % 

Deb Kidwell

     1.92761 % 

Nate Smith

     1.92761 % 

Brett Fulford

     1.92761 % 

Mike Bohland

     1.92761 % 

William Kruger

     0.08568 % 

 

B-1